                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     CHRISTIANA TRUST, et al.,                               Case No. 2:16-CV-1226 JCM (GWF)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10      SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff Christiana Trust and counter/cross defendant
               14     Wilmington Trust’s (collectively “movants”) motion for entry of final judgment. (ECF No. 78).
               15     Defendants SFR Investments Pool 1, LLC (“SFR”), Mandolin Homeowners Association (“the
               16     HOA”), Nevada Association Services, Inc. (“NAS”), and Michael D. Flaherty have not filed a
               17     response and the time to do so has passed.
               18            Also before the court is plaintiff’s motion to stay case. (ECF No. 79). Defendants have
               19     not filed a response and the time to do so has passed.
               20     I.     Facts
               21            On August 2, 2017, the court granted summary judgment in favor of SFR and the HOA.
               22     (ECF No. 69). On that same day the court entered judgment. (ECF No. 70).
               23            On September 1, 2017, plaintiff filed a notice of appeal. (ECF No. 73). The Ninth Circuit
               24     declined to exercise jurisdiction over the appeal because this court’s August 2, 2017, order did not
               25     resolve the wrongful foreclosure claim against NAS and the quiet title/declaratory relief claim
               26     against Flaherty. See (ECF Nos. 69, 70).
               27
               28

James C. Mahan
U.S. District Judge
                1             Now, plaintiff brings the instant motions to seek entry of final judgment pursuant to Federal
                2     Rule of Civil Procedure 54(b) and to stay the case with respect to the remaining claims pending
                3     appeal. (Id.).
                4     II.     Legal Standard
                5             In general, circuit courts review only final orders and decisions of a district court. See 28
                6     U.S.C. § 1295(a)(1). Rule 54(b) provides an exception, allowing district courts to certify a partial
                7     final judgment for the purpose of appeal by directing entry of final judgment as to one or more,
                8     but fewer than all, of the claims if the there is an express determination that there is no just reason
                9     for delay. See Fed. R. Civ. P. 54(b). “Without a Rule 54(b) certification, orders granting partial
              10      summary judgment are non-final.” Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir. 1981).
              11              The Supreme Court has established a two-step process for district courts to determine
              12      whether certification of a claim in a multiple claims action under Rule 54(b) is warranted. Curtiss-
              13      Wright Corp. v. General Elec. Co., 446 U.S. 1, 7–8 (1980). First, the judgment must be final with
              14      respect to one or more claims. See id. A district court’s judgment is final where it “ends the
              15      litigation on the merits and leaves nothing for the court to do but execute the judgment.” Catlin v.
              16      United States, 324 U.S. 229, 233 (1945).
              17              Second, district courts conduct a two-step analysis “to determine whether there is any just
              18      reason for delay.” Curtiss-Wright, 446 U.S. at 8. In the first step, courts considers administrative
              19      factors such as “the interrelationship of the claims so as to prevent piecemeal appeals.”
              20      AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 954 (9th Cir. 2006) (citation
              21      omitted). In the second step, courts assess the equities involved in the case. Curtiss-Wright, 446
              22      U.S. at 8.
              23      III.    Discussion
              24              Before the court are two motions. First, the court will deny plaintiff’s motion for entry of
              25      final judgment. Second, the court will deny as moot plaintiff’s motion to stay case pending appeal.
              26      ...
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                    -2-
                1             a.   Entry of final judgment
                2             The court can certify an order as a final judgment when: (1) there is a final judgment with
                3     respect to one or more claims and (2) there is no just reason for delay. Curtiss-Wright, 446 U.S.
                4     at 7.
                5                  i. Final judgment
                6             To grant a Rule 54(b) motion, the court must first determine if Rule 54(b) is applicable to
                7     the proceedings—that there is final judgment with respect to one or more claims.
                8             First, there must be an action involving multiple claims for relief. See Liberty Mutual Ins.
                9     Co. v. Wetzel, 424 U.S. 737, 742–43 (1976). This action satisfies this requirement with plaintiff’s
              10      multiple distinct claims: (1) quiet title/declaratory judgment against all defendants; (2) breach of
              11      NRS 116.1113 against NAS and the HOA; (3) wrongful foreclosure against NAS the HOA; and
              12      (4) unjust enrichment against SFR, NAS, and the HOA. See (ECF No. 1).
              13              Second, there must be a “final judgment”—a decision upon a cognizable claim for relief
              14      that is an “ultimate disposition of an individual claim entered in the course of a multiple claims
              15      action.” Curtiss-Wright, 446 U.S. at 7 (citation omitted). Ostensibly, the August 2, 2017, order is
              16      sufficient to fulfill this requirement because it grants summary judgment on all claims except for
              17      the wrongful foreclosure claim against NAS and the quiet title/declaratory relief claim against
              18      Flaherty. See (ECF Nos. 70, 78, 79).
              19                   ii. No just cause for delay
              20              Next, the court must expressly determine that there is no just reason for delay and direct
              21      the entry of judgment. See id.; see also Fed. R. Civ. P. 54(b).
              22              In considering whether there is just reason for delay, the court first considers administrative
              23      concerns such as “the interrelationship of the claims so as to prevent piecemeal appeals.”
              24      AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 954 (9th Cir. 2006) (citation
              25      omitted). In this sense, the district court acts as a “dispatcher” to determine the “appropriate time”
              26      when each final decision in a multiple claims action is ready for appeal. Curtiss-Wright Corp, 446
              27      U.S. at 8.
              28

James C. Mahan
U.S. District Judge                                                    -3-
                1            All claims in this case pertain to the same facts and pivot on a single issue—whether the
                2     foreclosure sale of real property located at 7604 Brisa Del Mar Avenue, Las Vegas, Nevada 89179
                3     extinguished the deed of trust. Thus, because these claims are not factually and legally severable,
                4     certifying the order would risk piecemeal appeals. See Wood v. GCC Bend, LLC, 422 F.3d 873
                5     (9th Cir. 2005) (reversing entry of separate judgment because of complete factual overlap between
                6     the claim for which final judgment was entered and the extant claims in the district court action)
                7            The second step in the court’s review “requires an assessment of the equities.”
                8     AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 954 (9th Cir. 2006). Certifying the
                9     August 2, 2017, order would require the court to separately adjudicate substantially interrelated
              10      claims, which would be costly to the parties and unnecessarily drain judicial resources.
              11             In light of the administrative concerns and the equities involved, the costs and risk of
              12      multiply the number of proceedings does not outweigh the needs of the litigants for an early and
              13      separate judgment. See Morrison-Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir. 1981)
              14      (holding that judgments under Rule 54(b) are reserved for unusual cases where the costs and risks
              15      do not outweigh the parties’ need for an early judgment). Thus, the court will not certify for appeal
              16      the August 2, 2017, order.
              17             b. Stay
              18             Movants request the court to stay litigation of the remaining claims pending appeal. As
              19      the court will not certify the August 2, 2017, order, movants’ motion to stay case is moot.
              20      IV.    Conclusion
              21             Accordingly,
              22             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that movants’ motion for entry
              23      of a final judgment (ECF No. 78) be, and the same hereby is, DENIED.
              24             IT IS FURTHER ORDERED that movants’ motion to stay case (ECF No. 79) be, and the
              25      same hereby is, DENIED as moot.
              26             DATED October 11, 2018.
              27                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              28

James C. Mahan
U.S. District Judge                                                   -4-
